        Case 1:20-cr-00353-CCB Document 40-1 Filed 04/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                     *

               v.                            *               Criminal No.: 20-cr-353-CCB

FRANK PERRY                                  *

                       * * * * *
  ORDER ON CONSENT MOTION TO EXTEND DEADLINE TO OBJECT TO PRE-
                       SENTENCE REPORT

       Having considered Defendant Frank Perry’s Consent Motion to Extend Deadline to Object

                                   6th day of April/May,
to Pre-Sentence Report, it is this ___        XXXX       2021, hereby ORDERED that the deadline

to file objections to any material information, sentencing classifications, advisory sentencing

guideline ranges, or policy statements contained in or omitted from the PSR is moved from May

3, 2021 to July 2, 2021. The deadline to file the final report is extended to July 13, 2021.

Additional dates for submissions to the Court will be set once a sentencing date is selected.



                                                             /S/
                                             United States District Judge
                                              Catherine C. Blake
